FILED
                             NOT FOR PUBLICATION                             JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NARINDER SINGH BHULLAR,                          No. 07-73079

               Petitioner,                       Agency No. A079-289-750

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Narinder Singh Bhullar, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v.

Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the agency’s adverse credibility determination

based on the implausibility of Bhullar’s documents being prepared originally in

English, and of his hiding disguised as a Hindu monk although he was fluent in

Punjabi and spoke only a little Hindi. See Don v. Gonzales, 476 F.3d 738, 743

(9th Cir. 2007). In the absence of credible testimony, Bhullar’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Bhullar’s CAT claim is based on the same statements found to be

not credible, and he does not point to any other evidence in the record that compels

the conclusion that it is more likely than not that he would be tortured if returned to

India, substantial evidence supports the agency’s denial of CAT. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                              07-73079